Catron, Ch. J.
delivered the opinion of the court.
The only question presented by the record is, had the county court power to appoint a pro tempore attorney for the State? This court can only re affirm what it said in Douglass vs. The State, (6 Yerg. 528.)
That the act of 1817 provides for such a case, as the record sets forth, and that the State can employ counsel to do her business if the regular officer is unable to do so, or there be none, cannot be questioned: other corporations, the smallest, have such powers, and it is a strained assumption that the government wants it. íhe judgment will be affirmed.
Judgment affirmed.